DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/01/2021 and 3/29/22. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


US Patent No.  1127211
Claim 1-20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No.  1127211 (Application Number: 16/875407).
Regarding Claim 1:
INSTANT – 17/515988, Claim1
US Patent: 1127211, Claim 1 & 9
obtaining a relative velocity between the vehicle and an object;
obtaining a relative velocity between the vehicle and an object;
determine a type of the object included in the initial image; 

identifying the object based on an image obtained from the image sensor;
adjust a shutter speed of the image sensor based on the determined type of the object included in the initial image; and 
adjusting a shutter speed of the image sensor and at least one of an international organization for standardization (ISO) sensitivity and an aperture of the image sensor based on the relative velocity
obtain a first image from the image sensor based on the adjusted shutter speed.  
obtaining an image according to the adjusted shutter speed of the image sensor and the adjusted at least one of the ISO sensitivity and the aperture of the image sensor;

in response to the obtaining of the image, verifying whether a speed of the vehicle is below a predetermined threshold or verifying whether the vehicle is not moving for a predetermined period of time; and

terminating an image capturing operation of the image sensor based on the speed of the vehicle being verified to be below the predetermined threshold or the vehicle being verified to not be moving for the predetermined period of time,

          wherein the adjusting of the shutter speed comprises increasing the shutter speed as the relative velocity increases.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 and 9 of the US Patent No. 1127211. That is, claim 1 of the instant application is anticipated by claim 1 & 9 of US Patent No.  1127211.

Regarding Claims 2-15:
Claim 2-15 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No.  1127211 (Application Number: 16/875407).
Claim 2-15  are rejected on the ground of nonstatutory double patenting as being as being unpatentable over claims 1-14 of US Patent No.  1127211 (Application Number: 16/875407) with the same reason as claim 1 detailed as above. 

Regarding Claims 16-20:
Claim 16-20  are rejected on the ground of nonstatutory double patenting as being as being unpatentable over claims 1-14 of US Patent No.  1127211 (Application Number: 16/875407) with the same reason as claims  1-15 detailed as above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Horibe (US  20070073484, hereinafter Horibe). 
Regarding Claim 1, Horibe discloses an image obtaining apparatus for obtaining an image from an image sensor provided in a vehicle ([0011], [0024], FIG. 1; [0032], FIG. 2B is the image taken by the camera 11 at the same time as the picture of FIG. 2A at the timing of the (n-1) frame of the laser radar 12), the image obtaining apparatus comprising: 
a processor; and a memory comprising at least one instruction executable by the processor ([0011], [0024], FIG. 1; [0032], FIG. 2B ), wherein, in response to the at least one instruction being executed by the processor, the processor is configured to: 
obtain an initial image from the image sensor, the initial image including an object ([0032], FIG. 2 is referenced next to explain displacement vectors, showing scan pictures of the laser radar 12 and images taken by the camera 11 as a pedestrian enters a shadow area of a building); 
determine a type of the object included in the initial image ([0032], FIG. 2 , scan pictures of the laser radar 12 and images taken by the camera 11 as a pedestrian enters a shadow area of a building and a front going automobile enters a tunnel while shifting from the right-hand side to the left-hand side within the same traffic lane in front. FIG. 2A is the scan picture of the (n−1) frame of the laser radar 12 and FIG. 2B is the image taken by the camera 11 at the same time as the picture of FIG. 2A (that is, at the timing of the (n−1) frame of the laser radar 12); 
adjust a shutter speed of the image sensor based on the determined type of the object included in the initial image ([0014], setting the shutter speed of the camera for the image-taking area according to the speed of motion of the detected obstacle and the shutter speed may be made faster if the detected obstacle is moving fast such that a clear image of the obstacle can be obtained; [0014], the shutter speed made faster if the detected obstacle is moving fast (relative to the vehicle); [0031]. FIG. 1, #16, shutter speed setting; [0034], FIGS. 2A & 2C, images of pedestrian and front going automobile speed); and 
obtain a first image from the image sensor based on the adjusted shutter speed ([0015], setting sensitivity or brightness (ISO) for the image-taking area; [0041], varying the lens opening by adjusting the shutter speed; [0043] FIG. 3D, brightness is shifted in the direction of higher brightness because the shutter speed; FIG. 3F).  
Regarding Claim 2, Horibe discloses the image obtaining apparatus of claim 1, wherein the type of the object includes at least one of a neighboring vehicle, a pedestrian and a stationary object ([0032], FIG. 2 , scan pictures of the laser radar 12 and images taken by the camera 11 as a pedestrian enters a shadow area of a building and a front going automobile enters a tunnel while shifting from the right-hand side to the left-hand side within the same traffic lane in front).  

Regarding Claim 3, Horibe discloses the image obtaining apparatus of claim 2, when the type of the object is determined to be the neighboring vehicle, the shutter speed is adjusted to be faster than when the type of the object is determined to be the pedestrian or the stationary object ([0015], setting sensitivity or brightness (ISO) for the image-taking area; [0041], varying the lens opening by adjusting the shutter speed; [0043] FIG. 3D, brightness is shifted in the direction of higher brightness because the shutter speed; FIG. 3F; [0014], the shutter speed made faster if the detected obstacle is moving fast (relative to the vehicle); [0031]. FIG. 1, #16, shutter speed setting; [0034], FIGS. 2A& 2C, images of pedestrian and front going automobile speed).

Regarding Claim 4, Horibe discloses the image obtaining apparatus of claim 2, when the type of the object is determined to be the pedestrian, the shutter speed is adjusted to be slower than when the type of the object is determined to be the neighboring vehicle, and faster than when the type of the object is determined to be the stationary object ([0052] As a displacement vector is received thereafter from the signal processor 15 (Step S21), the camera controller 16 sets the shutter speed of the camera 11 based on the received displacement vector (Step S22). If the displacement vector is long, since it leads to the conclusion that the obstacle is moving at a fast relative speed, a fast shutter speed is selected such that the obtained image will not be blurry. If the displacement vector is short, the shutter speed may be made slower in order to obtain enough light. If the camera 11 is a CMOS camera with a wide dynamic range, however, such a change of shutter speed may not be necessary because an underexposed or overexposed image is not likely to result).

Regarding Claim 5, Horibe discloses the image obtaining apparatus of claim 2, when the type of the object is determined to be the stationary object, the shutter speed is adjusted to be slower than when the type of the object is determined to be the neighboring vehicle or the pedestrian ([0052] As a displacement vector is received thereafter from the signal processor 15 (Step S21), the camera controller 16 sets the shutter speed of the camera 11 based on the received displacement vector (Step S22). If the displacement vector is long, since it leads to the conclusion that the obstacle is moving at a fast relative speed, a fast shutter speed is selected such that the obtained image will not be blurry. If the displacement vector is short, the shutter speed may be made slower in order to obtain enough light. If the camera 11 is a CMOS camera with a wide dynamic range, however, such a change of shutter speed may not be necessary because an underexposed or overexposed image is not likely to result).
 
Regarding Claim 6, Horibe discloses the image obtaining apparatus of claim 2, wherein the processor is further configured to: determine a main object among objects included in the initial image when the initial 20image includes any combination of any two or more of the neighboring vehicle, the pedestrian and the stationary object; and adjust the shutter speed of the image sensor based on a type of the main object ([0052] As a displacement vector is received thereafter from the signal processor 15 (Step S21), the camera controller 16 sets the shutter speed of the camera 11 based on the received displacement vector (Step S22). If the displacement vector is long, since it leads to the conclusion that the obstacle is moving at a fast relative speed, a fast shutter speed is selected such that the obtained image will not be blurry. If the displacement vector is short, the shutter speed may be made slower in order to obtain enough light. If the camera 11 is a CMOS camera with a wide dynamic range, however, such a change of shutter speed may not be necessary because an underexposed or overexposed image is not likely to result).

Regarding Claim 7, Horibe discloses the image obtaining apparatus of claim 6, wherein the processor is further configured to: determine, as the main object, an object moving at a highest velocity, an object approaching the vehicle, or an object closest to the vehicle, among the objects included in the initial image ([0014], setting the shutter speed of the camera for the image-taking area according to the speed of motion of the detected obstacle and the shutter speed may be made faster if the detected obstacle is moving fast such that a clear image of the obstacle can be obtained; [0014], the shutter speed made faster if the detected obstacle is moving fast (relative to the vehicle); [0031]. FIG. 1, #16, shutter speed setting; [0034], FIGS. 2A & 2C, images of pedestrian and front going automobile speed based on the relative velocity; [0031]. FIG. 1, #16, setting sensitivity based on the relative displacement vectors (vehicle relative speed); [0034], vehicle speed corresponds to the displacement)  

Regarding Claim 8, Horibe discloses the image obtaining apparatus of claim 1, wherein the processor is further configured to: adjust an international organization for standardization sensitivity (ISO) of the image sensor based on a brightness of the first image; and obtain a second image from the image sensor based on the adjusted shutter speed and the adjusted ISO ([0031]. FIG. 1, #16, shutter speed setting; [0034], FIGS. 2A& 2C, images of pedestrian and front going automobile speed; [0015], setting sensitivity or brightness (ISO) for the image-taking area based on results of preliminary image taken).

Regarding Claim 9, Horibe discloses the image obtaining apparatus of claim 8, wherein the processor is further configured to: adjust an aperture of the image sensor when a brightness of the second image is smaller than a predetermined threshold; and obtain a third image from the image sensor based on the adjusted shutter speed, the adjusted ISO and the adjusted aperture ([0014], setting the shutter speed of the camera for taking image; [0033] FIG. 2D is the image taken by the camera 11 at the same time as the picture of FIG. 2C of the nth frame of the laser radar 12; [0034]; 0041], varying the lens opening by adjusting the shutter speed; [0043] FIG. 3D, brightness is shifted in the direction of higher brightness because the shutter speed ; FIG. 3F).  
Regarding Claim 10, Horibe discloses the image obtaining apparatus of claim 1, further comprising at least one of a velocity sensor or an acceleration sensor configured to obtain a vehicle speed of the vehicle ([0031], FIG. 1, #16, setting sensitivity based on the relative displacement vectors (vehicle relative speed); [0034], vehicle speed corresponds to the displacement), wherein the processor further configured to adjust the shutter speed of the image sensor based on the vehicle speed, wherein the shutter speed increases in response to an increase of the vehicle speed ([0031]. FIG. 1, #16, shutter speed setting; [0034], FIGS. 2A & 2C, images of pedestrian and front going automobile speed) based on the relative velocity ([0031]. FIG. 1, #16, setting sensitivity based on the relative displacement vectors (vehicle relative speed); [0034], vehicle speed corresponds to the displacement); and 

Regarding Claim 11, Horibe discloses the image obtaining apparatus of claim 10, wherein the processor is further configured to: adjust an international organization for standardization sensitivity (ISO) of the image sensor based on a brightness of the first image; 21obtain a second image from the image sensor based on the adjusted shutter speed and the adjusted ISO ([0015], setting sensitivity or brightness (ISO) for the image-taking area; [0041], varying the lens opening by adjusting the shutter speed; [0043] FIG. 3D, brightness is shifted in the direction of higher brightness because the shutter speed; FIG. 3F; [0014], the shutter speed made faster if the detected obstacle is moving fast (relative to the vehicle); [0031]. FIG. 1, #16, shutter speed setting; [0034], FIGS. 2A& 2C, images of pedestrian and front going automobile speed); adjust an aperture of the image sensor when a brightness of the second image is smaller than a predetermined threshold; and obtain a third image from the image sensor based on the adjusted shutter speed, the adjusted ISO and the adjusted aperture ([0014], setting the shutter speed of the camera for taking image; [0033] FIG. 2D is the image taken by the camera 11 at the same time as the picture of FIG. 2C of the nth frame of the laser radar 12; [0034]; 0041], varying the lens opening by adjusting the shutter speed; [0043] FIG. 3D, brightness is shifted in the direction of higher brightness because the shutter speed ; FIG. 3F).    

Regarding Claim 12, Horibe discloses the image obtaining apparatus of claim 1, further comprising at least one of a radar sensor or a Lidar sensor configured to obtain a relative velocity between the vehicle and the object, wherein the processor further configured to adjust the shutter speed of the image sensor based on the relative velocity. ([0032], FIG. 2 , scan pictures of the laser radar 12 and images taken by the camera 11 as a pedestrian enters a shadow area of a building and a front going automobile enters a tunnel while shifting from the right-hand side to the left-hand side within the same traffic lane in front. FIG. 2A is the scan picture of the (n−1) frame of the laser radar 12 and FIG. 2B is the image taken by the camera 11 at the same time as the picture of FIG. 2A (that is, at the timing of the (n−1) frame of the laser radar 12; [0031]. FIG. 1, #16, setting sensitivity based on the relative displacement vectors (vehicle relative speed); [0034], vehicle speed corresponds to the displacement); and
Regarding Claim 13, Horibe discloses the image obtaining apparatus of claim 12, wherein the processor is further configured to: adjust the shutter speed to be faster when the object is a neighboring vehicle driving in an opposite direction than when the object is the neighboring vehicle driving in a same direction ([0015], setting sensitivity or brightness (ISO) for the image-taking area; [0041], varying the lens opening by adjusting the shutter speed; [0043] FIG. 3D, brightness is shifted in the direction of higher brightness because the shutter speed; FIG. 3F; [0014], the shutter speed made faster if the detected obstacle is moving fast (relative to the vehicle); [0031]. FIG. 1, #16, shutter speed setting; [0034], FIGS. 2A& 2C, images of pedestrian and front going automobile speed; [0052], sets the shutter speed of the camera 11 based on the received displacement vector (Step S22). If the displacement vector is long, since it leads to the conclusion that the obstacle is moving at a fast relative speed, ).  

Regarding Claim 14, Horibe discloses the image obtaining apparatus of claim 13, wherein the processor is further configured to: adjust an international organization for standardization sensitivity (ISO) of the image sensor based on a brightness of the first image ([0015], setting sensitivity or brightness (ISO) for the image-taking area; [0041], varying the lens opening by adjusting the shutter speed; [0043] FIG. 3D, brightness is shifted in the direction of higher brightness because the shutter speed; FIG. 3F); and obtain a second image from the image sensor based on the adjusted shutter speed and the adjusted ISO ([0031]. FIG. 1, #16, shutter speed setting; [0034], FIGS. 2A& 2C, images of pedestrian and front going automobile speed; [0015], setting sensitivity or brightness (ISO) for the image-taking area based on results of preliminary image taken).
Regarding Claim 15, Horibe discloses the image obtaining apparatus of claim 14, wherein the processor is further configured to: adjust an aperture of the image sensor when a brightness of the second image is smaller than a predetermined threshold; and obtain a third image from the image sensor based on the adjusted shutter speed, the adjusted ISO and the adjusted aperture ([0014], setting the shutter speed of the camera for taking image; [0033] FIG. 2D is the image taken by the camera 11 at the same time as the picture of FIG. 2C of the nth frame of the laser radar 12; [0034]; 0041], varying the lens opening by adjusting the shutter speed; [0043] FIG. 3D, brightness is shifted in the direction of higher brightness because the shutter speed ; FIG. 3F).    
Regarding Claims 16-20, Method claims 16-20 of using the corresponding apparatus  claimed in claims 1-5,  and the rejections of which are incorporated herein for the same reasons of  anticipation as used above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487